PROMISSORY NOTE


Dated as of September 12, 2011


FOR VALUE RECEIVED, Q Lotus Holdings, Inc., a Nevada corporation (“Obligor”),
hereby acknowledges receipt of One Hundred Twenty Five Thousand Dollars
($125,000) (“Proceeds”) provided by Matloob Husain (“Payee”) and promises to pay
to the order of Payee or his assigns the principal sum of One Hundred Eighty
Seven Thousand Five Hundred Dollars ($187,500) due on March 7, 2012.  All
payments due hereunder shall be made to Payee at the address provided below for
notice in lawful money of the United States of America.


1. Payment Terms.  Obligor promises to pay Payee one hundred eighty seven
thousand five hundred dollars ($187,500) on or before March 7, 2012.  No monthly
payments will be required on this Note.


2. Prepayment. This Note may be prepaid at anytime, in whole or in part, without
penalty.


3. Right To Demand:  In the event that the pending Q Lotus transaction with AMDG
International and SUNESKO is not consummated within sixty (60) days of the date
of this agreement, Payee will have the right to demand payment of their original
one hundred twenty five thousand dollars ($125,000).  In the event that Obligor
is unable to repay the original amount in cash, then Obligor will provide Payee
with Q Lotus Holdings, Inc. Company Stock.  The amount of Company Stock issued
to Payee will have the equivalent market value equal to one hundred twenty five
thousand ($125,000) US Dollars based on the closing price of the Company Stock
on the date of such issuance.


4. Obligor Waiver. Obligor waives presentment, demand, notice, protest and all
other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Note. In any action on the Note,
Payee or its assignee need not file the original of the Note, but need only file
a photocopy of the Note certified by Payee or such assignee to be true and
correct copy of this Note. No delay on the part of Payee in exercising any right
under this Note or other undertaking affecting this Note, shall operate as a
waiver of such right or any other right under this Note, nor shall any omission
in exercising any right on the part of Payee under this Note operate as a waiver
of any other rights.


5. Default. It shall be an “Event of Default” hereunder upon (i) the failure by
Obligor to pay any amount as and when due hereunder, time being of the essence;
or (ii) any assignment for the benefit of creditors of, or the commencement of
any bankruptcy, receivership, insolvency, reorganization, dissolution,
termination, or liquidation proceedings by or against the Obligor, which is not
dismissed within thirty (30) days of the filing of the same; or (iii) breach by
Obligor of any of the other provisions of the Note. Upon the occurrence of the
Event of Default, notwithstanding any provision herein to the contrary, the
outstanding indebtedness evidenced by this Note, together with all accrued
interest shall be immediately due and payable, without notice to or demand upon
Obligor, and Payee may exercise all of its rights and remedies reserved to it
herein or available under applicable law.


 
1

--------------------------------------------------------------------------------

 
6. Application of Payments. Obligor waives the right to direct the application
of any and all payments at any time or times hereafter received by Payee, and
Obligor agrees that Payee shall have the continuing exclusive right to apply and
reapply such payments in any manner Payee may deem advisable, notwithstanding
any entry by Payee upon its books.


7. Captions. Any headings or captions in this Note are inserted for convenience
of reference only. Such headings or captions shall not be deemed to constitute a
part hereof, nor shall they be used to construe or interpret the provisions of
this Note.


8. Payment of Costs. Obligor hereby expressly agrees that upon the occurrence of
any Event of Default under this Note, Obligor will pay to Payee, on demand, all
costs of collection and enforcement of every kind including (but not limited to)
all reasonable attorneys’ fees, court costs, and other costs and expenses of
every kind incurred by Payee in connection with the enforcement hereof, whether
or not any lawsuit is filed with respect thereto.


9. Notices. Notice shall be deemed given hereunder when sent by commercial
courier and received at recipient’s address, or when sent by overnight delivery
by a commercial delivery service or via the US Postal Service on the date
delivered to recipient’s address, or when sent by fax, on the day transmitted
provided the facsimile machine produces a record of such transmission in the
normal course of operation, in each case addressed to the recipient at the
address appearing below or to such address of which one party notifies the other
in accordance with the terms of this Paragraph:



 
If to Payee: 
Matloob Husain

710 E. Ogden Avenue, Suite 500
Naperville, IL  60563



 
If to Obligor: 
Q Lotus Holdings, Inc.

500 N Dearborn St, Suite 605
Chicago, IL 60654
Attn: Gary Rosenberg


10. Time of the Essence. Time is hereby declared to be of the essence of this
Note and of every part hereof.


11. Governing Law and Jurisdiction. This Note has been executed and delivered at
Chicago, Illinois, and shall be governed by and construed in accordance with the
internal laws (and not the choice of laws) of the State of Illinois.  Any
dispute with respect to the subject matter hereof shall be submitted to the
Circuit Court of Cook County, Illinois, or the United States District Court
located in Cook County, Illinois, in either case located in downtown Chicago,
Illinois, wherein jurisdiction and venue shall lie exclusively.


12. Severability. In the event any one or more of the provision of this Note
shall for any reason be held to be invalid, illegal or unenforceable, in whole
or in part or in any respect, or in the event any one or more of the provisions
of this Note operate or would prospectively operate to invalidate this Note,
then, and in either of such events, such provision or provisions only shall be
deemed null and void and shall not affect any other provision of this Note and
the remaining provisions of this Note shall remain operative and in full force
and effect.


 
2

--------------------------------------------------------------------------------

 
13.           Business Loan. Obligor hereby represents and warrants that the
purpose of the loan evidenced by this Note is for the business of Obligor and
not for any consumer purposes whatsoever and that the fees and charges
contemplated hereby, (i) is a business loans within the purview of 815 ILCS
205/4(1)(c), as amended from time to time, (ii) is an exempted transaction under
the Truth In Lending Act, 12 U.S.C. 1601 et seq., as amended from time to time,
and (iii) do not, and when disbursed shall not, violate the provisions of the
Illinois usury laws, any consumer credit laws or the usury laws of any state
which may have jurisdiction over this Note or the Obligor. In the event that
this Note shall be construed to require the payment of interest in excess of the
maximum amount permissible under applicable law, then Obligor’s obligations
hereunder shall, automatically and retroactively, be deemed reduced to the
highest maximum amount permissible under applicable law.


14. Confessions of Judgment. The Obligor hereby waives presentment, dishonor,
protest and demand, diligence, notice of protest, demand and of dishonor, and
any other notice otherwise required to be given under the law in connection with
the delivery, acceptance, performance or default of this Notice, and expressly
agrees that this Notice or any payment hereunder may be extended or
subordinated, by forbearance or otherwise, from time to time, without in any way
affecting the liability of the Obligor. No consent or waiver by the holder
hereof with respect to any action or failure to act which, without such consent
or waiver, would constitute a breach of any provision of this Notice, shall be
valid and binding unless in writing and signed by the Obligor and the holder
thereof.


15. Representation of Counsel. Obligor hereby represents and warrants that it
has consulted and conferred with competent legal counsel of its choice before
executing this Note. Obligor further represents and warrants that it has read
and understood the terms of this Note and intends to be bound hereby.


16. Waiver of Jury Trial.  OBLIGOR HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENS (WHETHER VERBAL OR WRITTEN) OR
ACTIONS OF EITHER PARTY. OBLIGOR HEREBY EXPRESSLY ACKNOWLEDGES THIS WAIVER IS A
MATERIAL, INDUCEMENT FOR PAYEE TO ACCEPT THIS NOTE AND TO MAKE THE LAON
EVIDENCED HEREBY.
 
 

 
OBLIGOR:
Q Lotus Holdings, Inc.,
a Nevada corporation
         
By:  /S/ Gary Rosenberg                  
Gary Rosenberg, CEO

 
 
 
 
 
 
3